Exhibit 10.7

KIMCO REALTY CORPORATION
2010 EQUITY PARTICIPATION PLAN

ARTICLE 1.

PURPOSE

The purpose of the Kimco Realty Corporation 2010 Equity Participation Plan (the
“Plan”) is to promote the success and enhance the value of Kimco Realty
Corporation (the “Company”) by linking the individual interests of the members
of the Board, Employees, and Consultants to those of Company stockholders and by
providing such individuals with an incentive for outstanding performance to
generate superior returns to Company stockholders.  The Plan is further intended
to provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

2.1

“Administrator” shall mean the entity that conducts the general administration
of the Plan as provided in Article 12.  With reference to the duties of the
Committee under the Plan which have been delegated to one or more persons
pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2

“Affiliate” shall mean (a) Subsidiary; and (b) any domestic eligible entity that
is disregarded, under Treasury Regulation Section 301.7701-3, as an entity
separate from either (i) the Company or (ii) any Subsidiary.

2.3

“Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other accounting principles or standards as may apply to the Company’s
financial statements under United States federal securities laws from time to
time.

2.4

“Award” shall mean an Option, a Restricted Stock award, a Restricted Stock Unit
award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, a Stock Payment award or a Stock Appreciation Right, which may be awarded
or granted under the Plan (collectively, “Awards”).

2.5

“Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.6

“Award Limit” shall mean with respect to Awards that shall be payable in Shares
or in cash, as the case may be, the respective limit set forth in Section 3.3.  

2.7

“Board” shall mean the Board of Directors of the Company.

2.8

“Change in Control” shall mean (a) a transaction or series of transactions
resulting in more than 50% of the voting stock of the Company being held by a
Person or Group (as defined in Rule 13d-5 under the Exchange Act) that does not
include the Company; (b) the date on which a majority of the members of the
Board is replaced during any twelve-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board before the
date of the appointment or election; (c) the consummation by the Company of a
sale or other disposition of all or substantially all of the assets of the
Company, in any single transaction or series of related transactions, to a
Person (as defined in Rule 13d-5 under the Exchange Act) who is not an affiliate
of the Company or an entity in which the shareholders of the Company immediately
prior to such transaction do not control more than 50% of the voting power
immediately following the transaction; (d) a merger, consolidation,
reorganization or business combination of the Company into another entity which
is not an affiliate of the Company or an entity in which the shareholders of the
Company immediately prior to such transaction do not control more than 50% of
the voting power immediately following the transaction; or (e) the approval by
the Company’s stockholders of a liquidation or dissolution of the Company;
provided, that the transaction or event described in (a), (b), (c), (d) or (e)
constitutes a “change in control event” as defined in Section 1.409A-3(i)(5) of
the Department of Treasury Regulations.




--------------------------------------------------------------------------------




2.9

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

2.10

“Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 12.1.

2.11

“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share.

2.12

“Company” shall mean Kimco Realty Corporation, a Maryland corporation.

2.13

“Consultant” shall mean any consultant or adviser if (a) the consultant or
adviser renders “significant services” as defined in Treasury regulation
§1.409A-1(f)(2)(iii) to the Company and otherwise meets the requirements for a
“service provider” as set forth in Treasury regulation §1.409A-1(f) with respect
to the Company or of any corporation which is an Affiliate; (b) the services
rendered by the consultant or adviser are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities; and (c)
the consultant or adviser is a natural person who has contracted directly with
the Company to render such services.

2.14

 “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.15

“Deferred Stock” shall mean a right to receive Shares, pursuant to a deferred
compensation arrangement or otherwise, awarded under Section 9.4.

2.16

“Director” shall mean a member of the Board, as constituted from time to time.

2.17

“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Shares) of dividends paid on Shares, awarded under Section 9.2.

2.18

“DRO” shall mean a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended from time to
time, or the rules thereunder.

2.19

“Effective Date” shall mean the date the Plan is approved by the Board, subject
to approval of the Plan by the Company’s stockholders.

2.20

“Eligible Individual” shall mean any person who is an Employee, a Consultant or
a Non-Employee Director, as determined by the Committee.

2.21

“Employee” shall mean any officer or other employee (as determined in accordance
with Section 3401(c) of the Code and the Treasury Regulations thereunder) of the
Company, of Kimco Realty Services, Inc., or of any corporation which is a
Subsidiary.

2.22

“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.

2.23

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

2.24

“Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a)

If the Common Stock is listed on any (i) established securities exchange (such
as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market), (ii) national market system or (iii) automated quotation system
on which the Shares are listed, quoted or traded, its Fair Market Value shall be
the closing sales price for a share of Common Stock as quoted on such exchange
or system for such date or, if there is no closing sales price for a share of
Common Stock on the date in question, the closing sales price for a share of
Common Stock on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(b)

If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or




2




--------------------------------------------------------------------------------




(c)

If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.25

“Full Value Award” shall mean any Award other than (i) an Option, (ii) a Stock
Appreciation Right or (iii) any other Award for which the Holder pays the
intrinsic value existing as of the date of grant (whether directly or by
forgoing a right to receive a payment from the Company or any Affiliate).

2.26

“Greater Than 10% Stockholder” shall mean an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Affiliate corporation
(as defined in Section 424(f) of the Code) or parent corporation thereof (as
defined in Section 424(e) of the Code).

2.27

“Holder” shall mean a person who has been granted an Award.

2.28

“Incentive Stock Option” shall mean an Option that is intended to qualify as an
incentive stock option and conforms to the applicable provisions of Section 422
of the Code.

2.29

 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.30

“Non-Qualified Stock Option” shall mean an Option that is not an Incentive Stock
Option.

2.31

“Option” shall mean a right to purchase Shares at a specified exercise price,
granted under Article 6.  An Option shall be either a Non-Qualified Stock Option
or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

2.32

“Parent” shall mean any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities ending with the Company if each of the
entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.33

“Performance Award” shall mean a Performance Share award or a cash bonus award,
stock bonus award, performance award or incentive award that is paid in cash,
Shares or a combination of both, awarded under Section 9.1.

2.34

“Performance-Based Compensation” shall mean any compensation that is intended to
qualify as “performance-based compensation” as described in Section 162(m)(4)(C)
of the Code.

2.35

“Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a)

The Performance Criteria that shall be used to establish Performance Goals are
limited to the following:  (i) net earnings (either before or after one or more
of the following: (A) interest, (B) taxes, (C) depreciation and (D)
amortization); (ii) gross or net sales or revenue; (iii) net income (either
before or after taxes); (iv) adjusted net income; (v) operating earnings, income
or profit; (vi) cash flow (including, but not limited to, operating cash flow
and free cash flow); (vii) return on assets; (viii) return on capital or
invested capital; (ix) return on stockholders’ equity; (x) total stockholder
return; (xi) return on sales; (xii) gross or net profit or operating margin;
(xiii) costs, cost reduction or savings; (xiv) funds from operations; (xv)
expenses; (xvi) working capital; (xvii) earnings per share; (xviii) adjusted
earnings per share; (xix) price per share of Common Stock or appreciation in the
fair market value of Common Stock; (xx) regulatory body approval for
commercialization of a product; (xxi) implementation or completion of critical
projects; (xxii) market share; and (xxiii) economic value, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices; provided, that, to the extent applicable, each of the
business criteria described in this subsection (a) shall be determined in
accordance with Applicable Accounting Standards.  

(b)

The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals.  Such adjustments may include one or more of the following:
 (i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii)  items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items




3




--------------------------------------------------------------------------------

related to acquired in-process research and development; (xv) items relating to
changes in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; (xix) items relating to any other unusual or nonrecurring events or
changes in applicable laws, accounting principles or business conditions; (xx)
items related to changes in Applicable Accounting Standards; or (xxi) items
reflecting adjustments to funds from operations with respect to straight-line
rental income as reported in the Company’s Exchange Act reports.  For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with, Section
162(m) of the Code.

2.36

“Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria.  Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual.  The achievement of each Performance
Goal shall be determined in accordance with Applicable Accounting Standards.

2.37

“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Holder’s right to, and the payment of, a Performance Award.

2.38

“Performance Shares” shall mean the right to receive shares of Common Stock
and/or Restricted Stock awarded under Section 9.1(c).

2.39

“Permitted Transferee” shall mean, with respect to a Holder, any “family member”
of the Holder, as defined under the instructions to use of the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

2.40

 “Plan” shall mean this Kimco Realty Corporation 2010 Equity Participation Plan,
as it may be amended or restated from time to time.

2.41

“Prior Plan” shall mean the Second Amended and Restated 1998 Equity
Participation Plan of Kimco Realty Corporation (Restated February 25, 2009), as
such plan may be amended from time to time.

2.42

“Program” shall mean any program adopted by the Administrator pursuant to the
Plan containing the terms and conditions intended to govern a specified type of
Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.43

“Restricted Stock” shall mean Common Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.44

“Restricted Stock Units” shall mean the right to receive Shares awarded under
Section 9.5.

2.45

“Retirement” of a Holder shall mean his Termination of Service on or after his
sixty-fifth (65th) birthday or his completion of twenty (20) full (not
necessarily consecutive) years of employment, consultancy or directorship, as
the case may be, with the Company.

2.46

“Securities Act” shall mean the Securities Act of 1933, as amended.

2.47

“Shares” shall mean shares of Common Stock.

2.48

“Stock Appreciation Right” shall mean a stock appreciation right granted under
Article 10.

2.49

“Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an option
or other right to purchase Shares, as part of a bonus, deferred compensation or
other arrangement, awarded under Section 9.3.

2.50

“Subsidiary” shall mean any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing more than
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

2.51

“Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.




4




--------------------------------------------------------------------------------




2.52

“Termination of Service” shall mean,

(a)

As to a Consultant, the time when the engagement of a Holder as a Consultant to
the Company or an Affiliate is terminated for any reason, with or without cause,
including, without limitation, by resignation, discharge, death or Retirement,
but excluding terminations where the Consultant simultaneously commences or
remains in employment or service with the Company or any Affiliate.  

(b)

As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or Retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Affiliate.

(c)

As to an Employee, the time when the employee-employer relationship between a
Holder and the Company or any Affiliate is terminated for any reason, including,
without limitation, a termination by resignation, discharge, death, disability
or Retirement; but excluding terminations where the Holder simultaneously
commences or remains in employment or service with the Company or any Affiliate.
 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
  For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1

Number of Shares.

(a)

Subject to Section 13.2 and Section 3.1(b), the aggregate number of Shares which
may be issued or transferred pursuant to Awards under the Plan shall be the sum
of (i) 5,000,000 Shares and (ii) any Shares which as of the date the
Stockholders approve the Plan are available for issuance under the Prior Plan
and which following such date are not issued under the Prior Plan; provided,
however, that such aggregate number of Shares available for issuance under the
Plan shall be reduced by 3 1/3 shares for each Share delivered in settlement of
any Full Value Award.

(b)

If any Shares subject to an Award are forfeited or expire or such Award is
settled for cash (in whole or in part) or any Shares subject to an award under
the Prior Plan are forfeited or expire or such award is settled for cash (in
whole or in part) following the date the Company’s stockholders approve the
Plan, the Shares subject to such Award or award under the Prior Plan shall, to
the extent of such forfeiture, expiration or cash settlement, again be available
for future grants of Awards under the Plan, in accordance with Section 3.1(d)
below.  Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under Section
3.1(a) and will not be available for future grants of Awards:  (i) Shares
tendered by a Holder or withheld by the Company in payment of the exercise price
of an Option; (ii) Shares tendered by the Holder or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award; (iii) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof; and (iv)
Shares purchased on the open market with the cash proceeds from the exercise of
Options.  Any Shares repurchased by the Company under Section 8.4 at the same
price paid by the Holder so that such shares are returned to the Company will
again be available for Awards.  The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.  Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

(c)

Substitute Awards shall not reduce the Shares authorized for grant under the
Plan.  Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and




5

--------------------------------------------------------------------------------

shall not reduce the Shares authorized for grant under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employed by or providing services to the Company or its Subsidiaries immediately
prior to such acquisition or combination.

(d)

Any Shares that again become available for grant pursuant to this Section 3.1
shall be added back as (i) one Share if such Shares were subject to an Option or
a Stock Appreciation Right granted under the Plan or an option or stock
appreciation right granted under the Prior Plan, and (ii) as 3 1/3 Shares if
such Shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or awards other than options or stock appreciation
rights granted under the Prior Plan.

3.2

Stock Distributed.  Any Shares distributed pursuant to an Award may consist, in
whole or in part, of authorized and unissued Common Stock, treasury Common Stock
or Common Stock purchased on the open market.

3.3

Limitation on Number of Shares Subject to Awards.  Notwithstanding any provision
in the Plan to the contrary, and subject to Section 13.2, the maximum aggregate
number of Shares with respect to one or more Awards that may be granted to any
one person during any calendar year shall be 750,000 and the maximum aggregate
amount of cash that may be paid in cash during any calendar year with respect to
one or more Awards payable in cash shall be $2,000,000.  To the extent required
by Section 162(m) of the Code, Shares subject to Awards which are canceled shall
continue to be counted against the Award Limit.

ARTICLE 4.

GRANTING OF AWARDS

4.1

Participation.  The Administrator may, from time to time, select from among all
Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan.  No Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

4.2

Award Agreement.  Each Award shall be evidenced by an Award Agreement.  Award
Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code.  Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.

4.3

Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4

At-Will Employment.  Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Director or Consultant for, the Company or any Affiliate, or shall
interfere with or restrict in any way the rights of the Company and any
Affiliate, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Affiliate.

4.5

Foreign Holders.  Notwithstanding any provision of the Plan to the contrary, in
order to comply with the laws in other countries in which the Company and its
Subsidiaries operate or have Employees, Non-Employee Directors or Consultants,
or in order to comply with the requirements of any foreign securities exchange,
the Administrator, in its sole discretion, shall have the power and authority to
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Eligible Individuals outside the United States are eligible to participate
in the Plan; (c) modify the terms and conditions of any Award granted to
Eligible Individuals outside the United States to comply with applicable foreign
laws or listing requirements of any such foreign securities exchange; (d)
establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any such foreign securities exchange.
 Notwithstanding the foregoing, the Administrator may not take any actions
hereunder, and no Awards shall be granted, that would violate the Code, the
Exchange Act, the Securities Act, any other securities law or governing statute,
the rules of the securities exchange or automated quotation system on which the
Shares are listed, quoted or traded or any other applicable law.




6




--------------------------------------------------------------------------------




4.6

Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in the
sole discretion of the Administrator, be granted either alone, in addition to,
or in tandem with, any other Award granted pursuant to the Plan.  Awards granted
in addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

ARTICLE 5.

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION.

5.1

Purpose.  The Committee, in its sole discretion, may determine at the time an
Award is granted or at any time thereafter whether such Award is intended to
qualify as Performance-Based Compensation.  If the Committee, in its sole
discretion, decides to grant such an Award to an Eligible Individual that is
intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the Plan.
 The Administrator may in its sole discretion grant Awards to other Eligible
Individuals that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation.  Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of Applicable Accounting Standards.  

5.2

Applicability.  The grant of an Award to an Eligible Individual for a particular
Performance Period shall not require the grant of an Award to such Individual in
any subsequent Performance Period and the grant of an Award to any one Eligible
Individual shall not require the grant of an Award to any other Eligible
Individual in such period or in any other period.

5.3

Types of Awards.  Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to an Eligible Individual intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
the restrictions with respect to which lapse upon the attainment of specified
Performance Goals, and any Performance Awards described in Article 9 that vest
or become exercisable or payable upon the attainment of one or more specified
Performance Goals.

5.4

Procedures with Respect to Performance-Based Awards.  To the extent necessary to
comply with the requirements of Section 162(m)(4)(C) of the Code, with respect
to any Award granted under Articles 7 or 8 to one or more Eligible Individuals
and which is intended to qualify as Performance-Based Compensation, no later
than 90 days following the commencement of any Performance Period or any
designated fiscal period or period of service (or such earlier time as may be
required under Section 162(m) of the Code), the Committee shall, in writing, (a)
designate one or more Eligible Individuals, (b) select the Performance Criteria
applicable to the Performance Period, (c) establish the Performance Goals, and
amounts of such Awards, as applicable, which may be earned for such Performance
Period based on the Performance Criteria, and (d) specify the relationship
between Performance Criteria and the Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Covered Employee for such
Performance Period.  Following the completion of each Performance Period, the
Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period.  In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

5.5

Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify
as Performance-Based Compensation, the Holder must be employed by the Company or
an Affiliate throughout the Performance Period.  Unless otherwise provided in
the applicable Performance Goals, Program or Award Agreement, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.

5.6

Additional Limitations.  Notwithstanding any other provision of the Plan and
except as otherwise determined by the Administrator, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations set forth in Section
162(m) of the Code or any regulations or rulings issued thereunder that are
requirements for qualification as Performance-Based Compensation, and the Plan,
the Program and the Award Agreement shall be deemed amended to the extent
necessary to conform to such requirements.

ARTICLE 6.

GRANTING OF OPTIONS

6.1

Granting of Options to Eligible Individuals.  The Administrator is authorized to
grant Options to Eligible Individuals from time to time, in its sole discretion,
on such terms and conditions as it may determine which shall not be inconsistent
with the Plan.




7




--------------------------------------------------------------------------------




6.2

Qualification of Incentive Stock Options.  No Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or any “subsidiary
corporation” of the Company (as defined in Section 424(f) of the Code).  No
person who qualifies as a Greater Than 10% Stockholder may be granted an
Incentive Stock Option unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code.  Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate fair
market value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any Affiliate or
parent corporation thereof (each as defined in Section 424(f) and (e) of the
Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
 The rule set forth in the preceding sentence shall be applied by taking Options
and other “incentive stock options” into account in the order in which they were
granted and the Fair Market Value of stock shall be determined as of the time
the respective options were granted.

6.3

Option Exercise Price.  The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted (or, as to Incentive
Stock Options, on the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).  In addition, in the case of Incentive
Stock Options granted to a Greater Than 10% Stockholder, such price shall not be
less than 110% of the Fair Market Value of a Share on the date the Option is
granted (or the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

6.4

Option Term.  The term of each Option shall be set by the Administrator in its
sole discretion; provided, however, that no Option may be exercised to any
extent by anyone after the first to occur of the following events:

(a)

In the case of an Incentive Stock Option, (i) the expiration of ten years from
the date the Option was granted, or (ii) in the case of a Greater Than 10%
Stockholder, the expiration of five years from the date the Incentive Stock
Option was granted;

(b)

In the case of a Non-Qualified Stock Option, the expiration of ten years and one
day from the date the Non-Qualified Stock Option was granted;

(c)

Except (i) in the case of any Holder who is disabled (within the meaning of
Section 22(e)(3) of the Code) or (ii) as otherwise determined by the
Administrator in its discretion either pursuant to the terms of an applicable
Award Agreement or by action of the Administrator taken at the time of the
Holder’s Termination of Services, the expiration of three months from the date
of the Holder’s Termination of Services for any reason other than such Holder’s
death (unless the Holder dies within said three-month period) or Retirement;

(d)

In the case of a Holder who is disabled (within the meaning of Section 22(e)(3)
of the Code), the expiration of one year from the date of the Holder’s
Termination of Services for any reason other than such Holder’s death (unless
the Holder dies within said one-year period) or Retirement;

(e)

The expiration of one year from the date of the Holder’s death; or

(f)

In the case of the Holder’s Retirement, the earlier of (i) the date the Holder
engages in any activity in competition with the Company, or which is inimical,
contrary or harmful to the interests of the Company, or (ii) the expiration of
the term of the Option in accordance with clause (a) or (b) above.

Except as limited by the requirements of Section 409A or Section 422 of the Code
and regulations and rulings thereunder, the Administrator may extend the term of
any outstanding Option, and may extend the time period during which vested
Options may be exercised, in connection with any Termination of Service of the
Holder, and may amend any other term or condition of such Option relating to
such a Termination of Service.

6.5

Option Vesting.

(a)

The period during which the right to exercise, in whole or in part, an Option
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted.  Such vesting may be based on service with
the Company or any Affiliate, any of the Performance Criteria, or any other
criteria selected by the Administrator.  At any time after grant of an Option,
the Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option vests.

(b)

No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Program, the Award Agreement or by action of
the Administrator following the grant of the Option.




8




--------------------------------------------------------------------------------




6.6

Substitute Awards.  Notwithstanding the foregoing provisions of this Article 6
to the contrary, in the case of an Option that is a Substitute Award, the price
per share of the shares subject to such Option may be less than the Fair Market
Value per share on the date of grant; provided, that the excess of (a) the
aggregate Fair Market Value (as of the date such Substitute Award is granted) of
the shares subject to the Substitute Award, over (b) the aggregate exercise
price thereof does not exceed the excess of (x) the aggregate fair market value
(as of the time immediately preceding the transaction giving rise to the
Substitute Award, such fair market value to be determined by the Administrator)
of the shares of the predecessor entity that were subject to the grant assumed
or substituted for by the Company, over (y) the aggregate exercise price of such
shares.

6.7

Substitution of Stock Appreciation Rights.  The Administrator may provide in the
applicable Program or the Award Agreement evidencing the grant of an Option that
the Administrator, in its sole discretion, shall have the right to substitute a
Stock Appreciation Right for such Option at any time prior to or upon exercise
of such Option; provided, that such Stock Appreciation Right shall be
exercisable with respect to the same number of Shares for which such substituted
Option would have been exercisable, and shall also have the same exercise price
and remaining term as the substituted Option.

ARTICLE 7.

EXERCISE OF OPTIONS

7.1

Partial Exercise.  An exercisable Option may be exercised in whole or in part.
 However, an Option shall not be exercisable with respect to fractional shares
and the Administrator may require that, by the terms of the Option, a partial
exercise must be with respect to a minimum number of shares.

7.2

Manner of Exercise.  All or a portion of an exercisable Option shall be deemed
exercised upon delivery of all of the following to the Secretary of the Company,
or such other person or entity designated by the Administrator, or his, her or
its office, as applicable:

(a)

A written or electronic notice complying with the applicable rules established
by the Administrator stating that the Option, or a portion thereof, is
exercised.  The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(b)

Such representations and documents as the Administrator, in its sole discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations, the rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded or any other applicable law.
 The Administrator may, in its sole discretion, also take whatever additional
actions it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates and issuing stop-transfer
notices to agents and registrars;

(c)

In the event that the Option shall be exercised pursuant to Section 11.3 by any
person or persons other than the Holder, appropriate proof of the right of such
person or persons to exercise the Option, as determined in the sole discretion
of the Administrator; and

(d)

Full payment of the exercise price and applicable withholding taxes to the stock
administrator of the Company for the shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by Section 11.1 and 11.2.

7.3

Notification Regarding Disposition.  The Holder shall give the Company prompt
written or electronic notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such shares to such Holder.

ARTICLE 8.

AWARD OF RESTRICTED STOCK

8.1

Award of Restricted Stock.

(a)

The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.




9




--------------------------------------------------------------------------------




(b)

The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable state law.  In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

8.2

Rights as Stockholders.  Subject to Section 8.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said shares, subject to the
restrictions in the applicable Program or in each individual Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Shares
shall be subject to the restrictions set forth in Section 8.3.  

8.3

Restrictions.  All shares of Restricted Stock (including any shares received by
Holders thereof with respect to shares of Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization) shall, in the
terms of the applicable Program or in each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment, directorship
or consultancy with the Company, the Performance Criteria, Company performance,
individual performance or other criteria selected by the Administrator.  By
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the Program or the Award Agreement in the event of a
Change in Control or the applicable Holder’s Retirement, death or disability.
 Restricted Stock may not be sold or encumbered until all restrictions are
terminated or expire.  Except as otherwise provided by any written agreement
between the Company and any applicable Holder, a Holder’s rights in unvested
Restricted Stock shall lapse, and such Restricted Stock shall be surrendered to
the Company without consideration, upon the Holder’s Termination of Services
with the Company.

8.4

Repurchase or Forfeiture of Restricted Stock.  If no price was paid by the
Holder for the Restricted Stock, upon a Termination of Service the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration.  If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the Program or
the Award Agreement.  The Administrator in its sole discretion may provide that
in the event of certain events, including a Change in Control, the Holder’s
death, Retirement or disability or any other specified Termination of Service or
any other event, the Holder’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and, if applicable, the Company shall
not have a right of repurchase.

8.5

Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
 Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in it sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.

8.6

Section 83(b) Election.  If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 9.

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS, RESTRICTED STOCK UNITS

9.1

Performance Awards.

(a)

The Administrator is authorized to grant Performance Awards (including
Performance Share Awards) to any Eligible Individual and to determine whether
such Performance Awards shall be Performance-Based Compensation.  The value of
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific criteria determined by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Performance Awards may be paid in cash, Shares (including shares
of Restricted Stock), or both, as determined by the Administrator.

(b)

Without limiting Section 9.1(a), the Administrator may grant Performance Awards
to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.




10

--------------------------------------------------------------------------------




(c)

The Administrator is authorized to grant Performance Share Awards to any
Eligible Individual.  The number and terms and conditions of Performance Shares
shall be determined by the Administrator.  The Administrator shall specify the
date or dates on which the Performance Shares shall become vested and shall
determine to what extent such Performance Shares have vested, based upon such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including total
stockholder return of the Company relative to the range of total return to
stockholders of the constituent companies in a specific peer group of the
Company, in each case on a specified date or dates or over any period or
periods, as determined by the Administrator.  The Performance Shares shall be
payable in shares of Common Stock and/or Restricted Stock.  To the extent
Performance Shares are payable in shares of Restricted Stock, the Administrator
shall, subject to the terms and provisions with respect to Restricted Stock set
forth in Article 8, specify the conditions and dates upon which the shares of
Restricted Stock underlying the Performance Shares shall be issued and the
conditions and dates upon which such shares of Restricted Stock shall become
vested and nonforfeitable, which dates shall not be earlier than the date as of
which the Performance Shares vest.   

9.2

Dividend Equivalents.

(a)

Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date an Award is granted to a Holder and the date such
Award vests, is exercised, is distributed or expires, as determined by the
Administrator.  Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.  In addition,
Dividend Equivalents with respect to an Award with performance-based vesting
that are based on dividends paid prior to the vesting of such Award shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.

(b)

Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

9.3

Stock Payments.  The Administrator is authorized to make Stock Payments to any
Eligible Individual.  The number or value of shares of any Stock Payment shall
be determined by the Administrator and may be based upon one or more Performance
Criteria or any other specific criteria, including service to the Company or any
Affiliate, determined by the Administrator.  Shares underlying a Stock Payment
which is subject to a vesting schedule or other conditions or criteria set by
the Administrator will not be issued until those conditions have been satisfied.
 Unless otherwise provided by the Administrator, a Holder of a Stock Payment
shall have no rights as a Company stockholder with respect to such Stock Payment
until such time as the Stock Payment has vested and the Shares underlying the
Award have been issued to the Holder.  Stock Payments may, but are not required
to, be made in lieu of base salary, bonus, fees or other cash compensation
otherwise payable to such Eligible Individual, pursuant to such policies and
procedures as may be established by the Administrator.

9.4

Deferred Stock.  The Administrator is authorized to grant Deferred Stock to any
Eligible Individual.  The number of shares of Deferred Stock shall be determined
by the Administrator and may be based upon one or more Performance Criteria or
any other specific criteria, including service to the Company or any Affiliate,
as the Administrator determines, in each case on a specified date or dates or
over any period or periods determined by the Administrator.  Shares underlying a
Deferred Stock award which is subject to a vesting schedule or other conditions
or criteria set by the Administrator will not be issued until those conditions
have been satisfied.  Unless otherwise provided by the Administrator, a Holder
of Deferred Stock shall have no rights as a Company stockholder with respect to
such Deferred Stock until such time as the Award has vested and the Shares
underlying the Award have been issued to the Holder.  Awards of Deferred Stock
may, but are not required to, be made in lieu of base salary, bonus, fees or
other cash compensation otherwise payable to such Eligible Individual, pursuant
to such policies and procedures as may be established by the Administrator.

9.5

Restricted Stock Units.  The Administrator is authorized to grant Restricted
Stock Units to any Eligible Individual.  The number and terms and conditions of
Restricted Stock Units shall be determined by the Administrator.  The
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, in each case on a specified date or dates or over
any period or periods, as determined by the Administrator.  The Administrator
shall specify, or permit the Holder to elect, the conditions and dates upon
which the Shares underlying the Restricted Stock Units which shall be issued,
which dates shall not be earlier than the date as of which the Restricted Stock
Units vest and become nonforfeitable and which conditions and dates shall be
subject to compliance with Section 409A of the Code.  Restricted Stock Units may
be paid in cash, Shares, or both, as determined by the Administrator.  On the
distribution dates, the Company shall issue to the Holder one unrestricted,
fully transferable Share (or the Fair Market Value of one such Share in cash)
for each vested and nonforfeitable Restricted Stock Unit.

9.6

Term.  The term of a Performance Award, Dividend Equivalent award, Deferred
Stock award, Stock Payment award and/or Restricted Stock Unit award shall be set
by the Administrator in its sole discretion.




11

--------------------------------------------------------------------------------




9.7

Exercise or Purchase Price.  The Administrator may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a  Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a Share, unless otherwise permitted by
applicable law.

9.8

Exercise upon Termination of Service.  A Performance Award, Dividend Equivalent
award, Deferred Stock award,  Stock Payment award and/or Restricted Stock Unit
award is exercisable or distributable only while the Holder is an Employee,
Director or Consultant, as applicable.  The Administrator, however, in its sole
discretion may provide that the Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award may
be exercised or distributed subsequent to a Termination of Service in certain
events, including a Change in Control, the Holder’s death, Retirement or
disability or any other specified Termination of Service.

ARTICLE 10.

AWARD OF STOCK APPRECIATION RIGHTS

10.1

Grant of Stock Appreciation Rights.

(a)

The Administrator is authorized to grant Stock Appreciation Rights to Eligible
Individuals from time to time, in its sole discretion, on such terms and
conditions as it may determine consistent with the Plan.

(b)

A Stock Appreciation Right shall entitle the Holder (or other person entitled to
exercise the Stock Appreciation Right pursuant to the Plan) to exercise all or a
specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per share of the Stock Appreciation Right from the Fair Market Value on
the date of exercise of the Stock Appreciation Right by the number of Shares
with respect to which the Stock Appreciation Right shall have been exercised,
subject to any limitations the Administrator may impose.  Except as described in
(c) below, the exercise price per Share subject to each Stock Appreciation Right
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value on the date the Stock Appreciation Right is granted.

(c)

Notwithstanding the foregoing provisions of Section 10.1(b) to the contrary, in
the case of an Stock Appreciation Right that is a Substitute Award, the price
per share of the shares subject to such Stock Appreciation Right may be less
than 100% of the Fair Market Value per share on the date of grant; provided,
that the excess of (a) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over
(b) the aggregate exercise price thereof does not exceed the excess of (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.

10.2

Stock Appreciation Right Vesting.

(a)

The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted.  Such vesting
may be based on service with the Company or any Affiliate, or any other criteria
selected by the Administrator.  At any time after grant of a Stock Appreciation
Right, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which a Stock
Appreciation Right vests.

(b)

No portion of a Stock Appreciation Right which is unexercisable at Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the applicable Program or Award
Agreement or by action of the Administrator following the grant of the Stock
Appreciation Right.

10.3

Manner of Exercise.  All or a portion of an exercisable Stock Appreciation Right
shall be deemed exercised upon delivery of all of the following to the stock
administrator of the Company, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:

(a)

A written or electronic notice complying with the applicable rules established
by the Administrator stating that the Stock Appreciation Right, or a portion
thereof, is exercised.  The notice shall be signed by the Holder or other person
then entitled to exercise the Stock Appreciation Right or such portion of the
Stock Appreciation Right;

(b)

Such representations and documents as the Administrator, in its sole discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act and any other federal, state or foreign securities laws or
regulations.  The Administrator may, in its sole discretion, also take whatever
additional actions it deems appropriate to effect such compliance; and




12




--------------------------------------------------------------------------------




(c)

In the event that the Stock Appreciation Right shall be exercised pursuant to
this Section 10.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right.

10.4

Stock Appreciation Right Term.  The term of each Stock Appreciation Right shall
be set by the Administrator in its sole discretion; provided, however, that the
term shall not be more than ten (10) years from the date the Stock Appreciation
Right is granted.  The Administrator shall determine the time period, including
the time period following a Termination of Service, during which the Holder has
the right to exercise the vested Stock Appreciation Rights, which time period
may not extend beyond the expiration date of the Stock Appreciation Right term.
 Except as limited by the requirements of Section 409A of the Code and
regulations and rulings thereunder, the Administrator may extend the term of any
outstanding Stock Appreciation Right, and may extend the time period during
which vested Stock Appreciation Rights may be exercised, in connection with any
Termination of Service of the Holder, and may amend any other term or condition
of such Stock Appreciation Right relating to such a Termination of Service.

10.5

Payment.  Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 10 shall be in cash, Shares (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

ARTICLE 11.

ADDITIONAL TERMS OF AWARDS

11.1

Payment.  The Administrator shall determine the methods by which payments by any
Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation, (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker with respect to Shares
then issuable upon exercise or vesting of an Award, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate payments required; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale, or (d) other form of legal consideration acceptable to the Administrator.
 The Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders.  Notwithstanding any other
provision of the Plan to the contrary, no Holder who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

11.2

Tax Withholding.  The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA or employment tax obligation) required by law to be withheld
with respect to any taxable event concerning a Holder arising as a result of the
Plan.  The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement allow a Holder to elect to have the Company withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares).
 The number of Shares which may be so withheld or surrendered shall be limited
to the number of shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.  The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.

11.3

Transferability of Awards.

(a)

Except as otherwise provided in Section 11.3(b):

(i)

No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii)

No Award or interest or right therein shall be liable for the debts, contracts
or engagements of the Holder or his successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence; and




13

--------------------------------------------------------------------------------




(iii)

During the lifetime of the Holder, only the Holder may exercise an Award (or any
portion thereof) granted to him under the Plan, unless it has been disposed of
pursuant to a DRO; after the death of the Holder, any exercisable portion of an
Award may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Program or Award Agreement, be exercised by his personal
representative or by any person empowered to do so under the deceased Holder’s
will or under the then applicable laws of descent and distribution.

(b)

Notwithstanding Section 11.3(a), the Administrator, in its sole discretion, may
determine to permit a Holder to transfer an Award other than an Incentive Stock
Option to any one or more Permitted Transferees, subject to the following terms
and conditions:  

(i)

An Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution;

(ii)

An Award transferred to a Permitted Transferee shall continue to be subject to
all the terms and conditions of the Award as applicable to the original Holder
(other than the ability to further transfer the Award); and

(iii)

The Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to (A)
confirm the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal, state
and foreign securities laws and (C) evidence the transfer.

(c)

Notwithstanding Section 11.3(a), a Holder may, in the manner determined by the
Administrator, designate a beneficiary to exercise the rights of the Holder and
to receive any distribution with respect to any Award upon the Holder’s death.
 A beneficiary, legal guardian, legal representative, or other person claiming
any rights pursuant to the Plan is subject to all terms and conditions of the
Plan and any Program or Award Agreement applicable to the Holder, except to the
extent the Plan, the Program and the Award Agreement otherwise provide, and to
any additional restrictions deemed necessary or appropriate by the
Administrator.  If the Holder is married and resides in a community property
state, a designation of a person other than the Holder’s spouse as his or her
beneficiary with respect to more than 50% of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse.  If no beneficiary has been designated or survives the Holder,
payment shall be made to the person entitled thereto pursuant to the Holder’s
will or the laws of descent and distribution.  Subject to the foregoing, a
beneficiary designation may be changed or revoked by a Holder at any time;
provided, that such change or revocation is filed with the Administrator prior
to the Holder’s death.

11.4

Conditions to Issuance of Shares.

(a)

Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration.  In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.

(b)

All Share certificates delivered pursuant to the Plan and all shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state, or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted, or traded.  The Administrator may place legends
on any Share certificate or book entry to reference restrictions applicable to
the Shares.

(c)

The Administrator shall have the right to require any Holder to comply with any
timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d)

No fractional Shares shall be issued and the Administrator shall determine, in
its sole discretion, whether cash shall be given in lieu of fractional shares or
whether such fractional shares shall be eliminated by rounding down.

(e)

Notwithstanding any other provision of the Plan, unless otherwise determined by
the Administrator or required by any applicable law, rule or regulation, the
Company shall not deliver to any Holder certificates evidencing Shares issued in
connection with any Award and instead such Shares shall be recorded in the books
of the Company (or, as applicable, its transfer agent or stock plan
administrator).




14




--------------------------------------------------------------------------------




11.5

Forfeiture Provisions.  Pursuant to its general authority to determine the terms
and conditions applicable to Awards under the Plan, the Administrator shall have
the right to provide, in the terms of Awards made under the Plan, or to require
a Holder to agree by separate written or electronic instrument, that (a) (i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of the Award, or upon the receipt or
resale of any Shares underlying the Award, must be paid to the Company, and (ii)
the Award shall terminate and any unexercised portion of the Award (whether or
not vested) shall be forfeited, if (b) (i) a Termination of Service occurs prior
to a specified date, or within a specified time period following receipt or
exercise of the Award, or (ii) the Holder at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (iii) the Holder incurs a Termination of Service
for “cause” (as such term is defined in the sole discretion of the
Administrator, or as set forth in a written agreement relating to such Award
between the Company and the Holder).

11.6

Prohibition on Repricing.  Subject to Section 13.2, the Administrator shall not,
without the approval of the stockholders of the Company, (a) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (b) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares.  Subject
to Section 13.2, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award.

11.7

Full Value Award Vesting Limitations.  Notwithstanding any other provision of
the Plan to the contrary, Full Value Awards made to Employees or Consultants
shall become vested over a period of not less than three years (or, in the case
of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award is made; provided, however, that, notwithstanding
the foregoing, (a) the Administrator may lapse or waive such vesting
restrictions upon the Holder’s death, disability or Retirement and (b) Full
Value Awards that result in the issuance of an aggregate of up to 5% of the
shares of Stock available pursuant to Section 3.1(a) may be granted to any one
or more Holders without respect to such minimum vesting provisions.

ARTICLE 12.

ADMINISTRATION

12.1

Administrator.  The Compensation Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein) and,
unless otherwise determined by the Board, shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is intended to qualify as both a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act or any successor rule, an “outside
director” for purposes of Section 162(m) of the Code and an “independent
director” under the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded; provided, that any
action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 12.l or
otherwise provided in any charter of the Committee.  Except as may otherwise be
provided in any charter of the Committee, appointment of Committee members shall
be effective upon acceptance of appointment.  Committee members may resign at
any time by delivering written or electronic notice to the Board.  Vacancies in
the Committee may only be filled by the Board.  Notwithstanding the foregoing,
(a) the full Board, acting by a majority of its members in office, shall conduct
the general administration of the Plan with respect to Awards granted to
Non-Employee Directors and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 12.6.

12.2

Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions.  The Committee shall have the power to interpret the Plan, the
Program  and the Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent therewith, to interpret, amend or revoke any such rules and to
amend any Program or Award Agreement; provided, that the rights or obligations
of the Holder of the Award that is the subject of any such Program or Award
Agreement are not affected adversely by such amendment, unless the consent of
the Holder is obtained or such amendment is otherwise permitted under Section
13.10.  Any such grant or award under the Plan need not be the same with respect
to each Holder.  Any such interpretations and rules with respect to Incentive
Stock Options shall be consistent with the provisions of Section 422 of the
Code.  In its sole discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.




15




--------------------------------------------------------------------------------




12.3

Action by the Committee.  Unless otherwise established by the Board or in any
charter of the Committee, a majority of the Committee shall constitute a quorum
and the acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all members of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee.  Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

12.4

Authority of Administrator.  Subject to any specific designation in the Plan,
the Administrator has the exclusive power, authority and sole discretion to:

(a)

Designate Eligible Individuals to receive Awards;

(b)

Determine the type or types of Awards to be granted to each Eligible Individual;

(c)

Determine the number of Awards to be granted and the number of Shares to which
an Award will relate;

(d)

Determine the terms and conditions of any Award granted pursuant to the Plan,
including, but not limited to, the exercise price, grant price, or purchase
price, any performance criteria, any reload provision, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

(e)

Determine whether, to what extent, and pursuant to what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f)

Prescribe the form of each Award Agreement, which need not be identical for each
Holder;

(g)

Decide all other matters that must be determined in connection with an Award;

(h)

Establish, adopt, or revise any rules and regulations as it may deem necessary
or advisable to administer the Plan;

(i)

Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement; and

(j)

Make all other decisions and determinations that may be required pursuant to the
Plan or as the Administrator deems necessary or advisable to administer the
Plan.

12.5

Decisions Binding.  The Administrator’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Program, any Award Agreement and all decisions
and determinations by the Administrator with respect to the Plan are final,
binding, and conclusive on all parties.

12.6

Delegation of Authority.  To the extent permitted by applicable law or the rules
of any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded, the Board or Committee may from time to time delegate
to a committee of one or more members of the Board or one or more officers of
the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Article 12; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant awards
to, or amend awards held by, (a) individuals who are subject to Section 16 of
the Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and applicable securities laws or the rules of any securities exchange
or automated quotation system on which the Shares are listed, quoted or traded.
 Any delegation hereunder shall be subject to the restrictions and limits that
the Board or Committee specifies at the time of such delegation, and the Board
may at any time rescind the authority so delegated or appoint a new delegatee.
 At all times, the delegatee appointed under this Section 12.6 shall serve in
such capacity at the pleasure of the Board and the Committee.




16




--------------------------------------------------------------------------------




ARTICLE 13.

MISCELLANEOUS PROVISIONS

13.1

Amendment, Suspension or Termination of the Plan.  Except as otherwise provided
in this Section 13.1, the Plan may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee.  However, without approval of the Company’s stockholders given
within twelve (12) months before or after the action by the Administrator, no
action of the Administrator may, except as provided in Section 13.2, (i)
increase the limits imposed in Section 3.1 on the maximum number of shares which
may be issued under the Plan, or (ii) reduce the price per share of any
outstanding Option or Stock Appreciation Right granted under the Plan, or (iii)
cancel any Option or Stock Appreciation Right in exchange for cash or another
Award when the Option or Stock Appreciation Right price per share exceeds the
Fair Market Value of the underlying Shares.  Except as provided in Section
13.10, no amendment, suspension or termination of the Plan shall, without the
consent of the Holder, impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides.  No Awards may be granted or awarded during any period of suspension
or after termination of the Plan, and in no event may any Award be granted under
the Plan after the tenth (10th) anniversary of the Effective Date.

13.2

Changes in Common Stock or Assets of the Company, Acquisition or Liquidation of
the Company and Other Corporate Events.

(a)

In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan, and adjustments of the
Award Limit, and adjustments of the manner in which shares subject to Full Value
Awards will be counted); (ii) the number and kind of shares of Common Stock (or
other securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan.
 Any adjustment affecting an Award intended as Performance-Based Compensation
shall be made consistent with the requirements of Section 162(m) of the Code.

(b)

In the event of any transaction or event described in Section 13.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i)

To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 13.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii)

To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

(iii)

To make adjustments in the number and type of shares of the Company’s stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;

(iv)

To provide that such Award shall be exercisable or payable or fully vested with
respect to all shares covered thereby, notwithstanding anything to the contrary
in the Plan or the applicable Program or Award Agreement; and

(v)

To provide that the Award cannot vest, be exercised or become payable after such
event.




17




--------------------------------------------------------------------------------




(c)

In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b):

(i)

The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

(ii)

The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan, and adjustments of the Award Limit, and adjustments of
the manner in which shares subject to Full Value Awards will be counted).  The
adjustments provided under this Section 13.2(c) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.

(d)

Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a parent or subsidiary of the
successor corporation.  In the event an Award is assumed or an equivalent Award
substituted, and a Holder has a Termination of Service upon or within twelve
(12) months following the Change in Control, then such Holder shall be fully
vested in such assumed or substituted Award.

(e)

In the event that the successor corporation in a Change in Control refuses to
assume or substitute for the Award, the Administrator may cause any or all of
such Awards to become fully exercisable immediately prior to the consummation of
such transaction and all forfeiture restrictions on any or all of such Awards to
lapse.  If an Award is exercisable in lieu of assumption or substitution in the
event of a Change in Control, the Administrator shall notify the Holder that the
Award shall be fully exercisable for a period of fifteen (15) days from the date
of such notice, contingent upon the occurrence of the Change in Control, and the
Award shall terminate upon the expiration of such period.

(f)

For purposes of this Section 13.2, an Award shall be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each share of Common Stock subject
to an Award, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

(g)

The Administrator may, in its sole discretion, include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.

(h)

With respect to Awards which are granted to Covered Employees and are intended
to qualify as Performance-Based Compensation, no adjustment or action described
in this Section 13.2 or in any other provision of the Plan shall be authorized
to the extent that such adjustment or action would cause such Award to fail to
so qualify as Performance-Based Compensation, unless the Administrator
determines that the Award should not so qualify.  No adjustment or action
described in this Section 13.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code.  Furthermore, no such adjustment or
action shall be authorized to the extent such adjustment or action would result
in short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.

(i)

The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(j)

No action shall be taken under this Section 13.2 which shall cause an Award to
fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.




18




--------------------------------------------------------------------------------




(k)

In the event of any pending stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of Common Stock or the share price of the Common Stock including any
Equity Restructuring, for reasons of administrative convenience, the Company in
its sole discretion may refuse to permit the exercise of any Award during a
period of thirty (30) days prior to the consummation of any such transaction.

13.3

Approval of Plan by Stockholders.  The Plan will be submitted for the approval
of the Company’s stockholders within twelve (12) months after the date of the
Board’s initial adoption of the Plan.  Awards may be granted or awarded prior to
such stockholder approval; provided, that such Awards shall not be exercisable,
shall not vest and the restrictions thereon shall not lapse and no shares of
Common Stock shall be issued pursuant thereto prior to the time when the Plan is
approved by the stockholders; provided, further, that if such approval has not
been obtained at the end of said twelve (12) month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void.

13.4

No Stockholders Rights.  Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to shares of Common Stock
covered by any Award until the Holder becomes the record owner of such shares of
Common Stock.

13.5

Paperless Administration.  In the event that the Company establishes, for itself
or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

13.6

Effect of Plan upon Other Compensation Plans.  The adoption of the Plan shall
not affect any other compensation or incentive plans in effect for the Company
or any Affiliate.  Nothing in the Plan shall be construed to limit the right of
the Company or any Affiliate to (a) establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Affiliate or (b) grant or assume options or other rights or awards otherwise
than under the Plan in connection with any proper corporate purpose including
without limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

13.7

Compliance with Laws.  The Plan, the granting and vesting of Awards under the
Plan and the issuance and delivery of Shares and the payment of money under the
Plan or under Awards granted or awarded hereunder are subject to compliance with
all applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state, federal and foreign securities law and
margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

13.8

Titles and Headings, References to Sections of the Code or Exchange Act.  The
titles and headings of the Sections in the Plan are for convenience of reference
only and, in the event of any conflict, the text of the Plan, rather than such
titles or headings, shall control.  References to sections of the Code or the
Exchange Act shall include any amendment or successor thereto.

13.9

Governing Law.  The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Maryland
without regard to conflicts of laws thereof.

13.10

Section 409A.  To the extent that the Administrator determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.




19




--------------------------------------------------------------------------------




13.11

No Rights to Awards.  No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

13.12

Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan for
incentive compensation.  With respect to any payments not yet made to a Holder
pursuant to an Award, nothing contained in the Plan or any Program or Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of the Company or any Affiliate.

13.13

Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided, that he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

13.14

Relationship to other Benefits.  No payment pursuant to the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Affiliate except to the extent otherwise expressly provided in writing in
such other plan or an agreement thereunder.

13.15

Expenses.  The expenses of administering the Plan shall be borne by the Company
and its Subsidiaries.




20


